Citation Nr: 0200901	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  94-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether, based on the appellant's request to reopen his 
claim dated in September 1993, new and material evidence, 
sufficient to reopen a claim of service connection for a 
psychiatric disability, to include PTSD, has been presented.

2. Whether new and material evidence, sufficient to reopen a 
claim of service connection for a cardiovascular disability, 
has been presented.

3. Whether new and material evidence, sufficient to reopen a 
claim of direct service connection for bilateral defective 
hearing, has been presented.

4. Entitlement to an increased evaluation for bilateral 
otitis externa, currently evaluated as 10 percent disabling.

5. Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the right femur, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

7.  Entitlement to compensation benefits for a cardiovascular 
disability under the provisions of 38 U.S.C.A. § 1151 due to 
treatment at a VA medical facility.  

8.  The propriety of the initial 30 percent rating for PTSD.

9.  Entitlement to service connection for emphysema as 
secondary to smoking.  

10.  Entitlement to an increased (compensable) rating for a 
donor site scar of the left iliac crest.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, C. H., R.H., S.H.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945, and from January 1948 to January 1964. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which determined that new and material 
evidence had not been submitted in order to reopen claims of 
service connection for PTSD, for bilateral hearing loss, and 
coronary artery disease.  

The RO also denied increased ratings for bilateral otitis 
externa and post-operative residuals of a fracture of the 
right femur from 10 percent disabling.   

In a March 1991 rating decision, the RO denied claims of 
service connection for a cardiovascular disability as 
secondary to taking Cafergot for headaches and as secondary 
to vascular headaches.  The RO also denied service connection 
for a nervous condition.  In a June 1964 rating decision, the 
RO also denied service connection for hearing loss.  The 
veteran did not appeal these decisions and they became final. 

The veteran's appeal was initially before the Board in April 
1997, at which time the Board remanded the veteran's claim 
regarding whether new and material evidence had been 
submitted to reopen his claim for service connection for 
bilateral hearing loss, and denied his claims for increased 
ratings for bilateral otitis externa and post-operative 
residuals of a fracture of the right femur, both from 10 
percent, and determined that new and material evidence had 
not been submitted regarding service connection for coronary 
artery disease and PTSD.  

Thereafter, the veteran appealed the aforementioned four 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In a memorandum decision dated October 2000, 
the Court affirmed the Board's denial of an increased rating 
for otitis externa and vacated and remanded the claims for 
PTSD, coronary artery disease, and residuals of a fracture of 
the right femur.  In a memorandum decision of January 2001, 
the Court withdrew its Order of October 2000 and issued in 
its stead an Order vacating and remanding the Board's denial 
of an increased rating for otitis externa and again vacating 
and remanding the claims for PTSD, coronary artery disease, 
and residuals of a fracture of the right femur. 

The veteran's appeal also arises from a February 1999 rating 
decision which denied a TDIU and a cardiovascular disability 
under the provisions of 38 U.S.C.A. § 1151 due to treatment 
at a VA medical facility.  It is noted that in June 2000 and 
March 2001, the veteran reported that he did not wish a 
hearing regarding these issues.  

In view of the RO's actions in the period between the the 
Board' decision of April 1997 and the return of the case to 
the Board by the Court, an explanation of the current status 
of the claim for PTSD is necessary.  The claim currently 
before the Board arises from the following procedural 
sequence: 

In September 1993 the appellant asked the RO to reopen 
his claim for PTSD; 

In March 1994 the RO denied the request to reopen and 
the appellant appealed to the Board of Veterans' 
Appeals; 

In April 1997 the Board of Veterans' Appeals denied 
the appellant's request to reopen and the appellant 
appealed to the Court of Appeals for Veterans Claims;

In July 1997 the appellant submitted to the RO a new 
request to reopen his claim for PTSD;

In April 2000 the RO reopened the claim and granted 
service connection for PTSD "effective July 28, 1997, 
date of receipt of reopened claim;"

In October 2000 and January 2001 the Court of Appeals 
for Veterans Claims issued Orders vacating the Board's 
April 1997 denial of the request to reopen and 
remanded the case to the Board.

Thus, as a result of the procedural sequence outlined above, 
two separate requests to reopen the claim for PTSD must be 
taken into account.  The appellant's request of July 1997 is 
no longer active, as the RO has granted the request to reopen 
and allowed the claim.  However, the appellant's request of 
September 1993 awaits final resolution, as the Court of 
Appeals for Veterans Claims has vacated the Board's decision 
with regard to the request of September 1993.  For this 
reason, despite the fact that the RO has already granted 
service connection for PTSD, the Board of Veteran's Appeals 
must now enter a decision as to whether, based on the 
appellant's request to reopen his claim dated in September 
1993, there is new and material evidence warranting reopening 
and a grant of service connection for PTSD



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  An unappealed RO decision in March 1991 denied service 
connection for a nervous disorder;  in September 1993 the 
appellant submitted a request to reopen his claim for service 
connection for a psychiatric disability, to include PTSD.

3.  Evidence submitted subsequent to the March 1991 RO denial 
of service connection for a nervous disorder bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability, to include PTSD.  

4  An unappealed RO decision in June 1964 denied the 
veteran's claim of service connection for impaired hearing. 

5.  Evidence submitted subsequent to the June 1964 RO denial 
of service connection for impaired hearing bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for bilateral hearing loss.





6.  An unappealed RO decision in March 1991 denied service 
connection for a heart disorder, to include coronary artery 
disease.  

7.  Evidence submitted subsequent to the March 1991 RO denial 
of service connection for a heart disorder, to include 
coronary artery disease, bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a cardiovascular disability.

8.   The veteran incurred acoustic trauma in service which 
resulted in bilateral hearing loss.  

9.   Based on the evidence of record, the correct diagnosis 
of the veteran's psychiatric disorder is PTSD, and the PTSD 
is the result of a jeep accident in service in which he 
incurred injuries including a fracture of the right femur,  

10.  The veteran's otitis externa is marked by inflammation 
and scaliness.  



CONCLUSIONS OF LAW

1.  The RO's June 1964 decision which denied service 
connection for impaired hearing is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss has been submitted. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  The RO's March 1991 decision which denied service 
connection for a heart disorder to include coronary artery 
disease is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).

4.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a cardiovascular 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

5.  The RO's March 1991 decision which denied service 
connection for a nervous disorder is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2001).

6.  Based on the request to reopen the claim filed in 
September 1993, new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disability to include PTSD has been submitted. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

7.  Based on the request to reopen the claim filed in 
September 1993, the grant of service connection for PTSD is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001). 

8.  The veteran's hearing loss of the right ear is due to 
acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001) 38 C.F.R. § § 3.303, 3.385 
(2001).

9.  The criteria for an increased (compensable) rating for 
otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.87 (a), Diagnostic Code 6210 
(old diagnostic criteria in effect prior to June 10, 1999), 
4.87, Diagnostic Code 6210 (new diagnostic criteria in effect 
as of June 10, 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for a 
cardiovascular disorder.  They show that the veteran 
sustained a fractured femur when a jeep he was driving 
overturned in an accident in October 1948.  

In a June 1964 rating decision, the veteran was granted 
service connection for migraine headaches, and assigned a 30 
percent rating.  

In December 1988, the Board denied the veteran's claim for an 
acquired psychiatric disorder, to include PTSD.  

VA treatment records from June 1990 diagnosed the veteran 
with PTSD.  

In August 1990, the veteran indicated that he would like to 
file a claim for a nervous condition or psychosis based on 
the recommendation of the doctors that were treating him at 
the VA Medical Center.  He claimed that his heart condition 
was based on his prescription of Cafergot, and also because 
of his vascular instability headaches.  

Copies of treatment records were submitted from the East 
Carolina Heart Specialists from 1989 to 1990.  They show that 
he was seen for his heart condition during this period, and 
that he was prescribed Cafergot for his vascular headaches.  
Dr. A. B. wrote that the veteran had a long history of 
vascular instability headaches and took Cafergot for this.  

A psychological report from Carolina Psychological Associates 
from December 1990 provides a diagnosis of generalized 
anxiety disorder and dysthymic disorder.  The examiner 
specifically commented that the veteran did not have PTSD.  

In a March 1991 rating decision, the RO denied the veteran's 
claim for service connection for a heart disorder, to include 
coronary artery disease, as well as for service connection 
for a nervous disorder.  Evidence submitted subsequent to 
this decision is summarized below:  

In a July 1993 statement, the veteran indicated that he 
wanted to claim service connection for constricture of his 
arteries which he felt was a direct result of taking Cafergot 
for his migraine headaches.  He stated that he took that 
medication for the last 6 years he was in service and 
continued to take it until 1990.  

In a September 1993 claim, the veteran asserted that his 
"A" artery was closing due to medication from his service-
connected disability.  

The veteran submitted an undated copy of a document 
discussing the drug Cafergot and its side-effects.  The 
document notes that vasoconstrictor complications of a 
serious nature may occur at times.  

Copies of treatment records were submitted from Dr. R. C. 
from 1992 to 1993.  In April 1993, the veteran was diagnosed 
with paroxysmal supraventricular tachycardia.  

Copies of treatment records were submitted from Dr. A. B., 
and the Pitt County Memorial Hospital and the East Carolina 
Heart Specialists from 1990 to 1994.  

The veteran was seen by the Pitt Ear, Nose & Throat in 
September 1995.  The examiner commented that his findings 
were completely consistent with the fact that the veteran's 
sensorineural hearing loss was probably at least related to 
the noise trauma that he had in service.  

The veteran underwent a VA examination in May 1997.  Under 
diagnosis, the examiner wrote tinnitus, mild otitis externa, 
and bilateral severe mixed hearing loss.  The examiner 
commented that the veteran's sensory neural component was 
compatible with noise exposure but not definitely.  The 
examiner commented that the veteran's thickened ear drums 
might have been due to external otitis.  

The veteran underwent a VA examination in May 1997 at which 
time the examiner commented that the veteran had severe 
hearing loss, mixed in low-frequencies.  The examiner 
commented that the sensory neural component was compatible 
with noise exposure, but not definitely.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
60
75
90
105
LEFT
60
75
85
105

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 54 percent in the left ear. 

A June 1997 psychological evaluation from the Community 
Wellness Center shows a diagnosis of PTSD.  The examiner 
described in detail the veteran's grave registration duties 
during World War II along with his traumatic jeep accident in 
service in 1948.  

In October 1998, the veteran submitted treatment records from 
Dr. R. C. showing treatment records for chronic obstructive 
pulmonary disorder and angina.

In April 2000, the RO granted the veteran service connection 
for PTSD and assigned a 30 percent rating.  

Dr. R. C. submitted a letter dated December 2000.  The 
examiner commented that the veteran had chronic hip pain and 
arthritis involving the hip as well as diffuse leg pain, 
including pains of the knee and the ankle.  It was noted that 
the pain and arthritis in the veteran's leg was directly 
attributable to the injury and surgery that he had many years 
ago and was moderately disabling, and not expected to change 
in severity with time.  


Laws and regulations regarding new and material evidence

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 2001).


Whether the veteran has presented new and material evidence 
in order to reopen a claim of a psychiatric disability, to 
include PTSD.

By decision dated March 1991, the RO denied the veteran's 
claim for a psychiatric disability.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2001).  

Although the RO granted service connection for PTSD in an 
April 2000 decision, this grant was based on a claim to 
reopen the veteran filed in July 1997.  This grant is 
separate and distinct from the claim that the Court remanded 
to the Board in January 2001 of whether new and material 
evidence had been submitted to reopen a claim for a 
psychiatric disability, to include PTSD.  The claim that the 
Court remanded was based on a claim filed by the veteran in 
September 1993 and an April 1997 decision of the Board of 
Veterans' Appeals.  

When the veteran's claim was before the RO in March 1994 (and 
before the Board in April 1997), the standard for whether new 
and material evidence had been submitted was much higher.  
Since then, the Court, in Hodge v. West, 155 F.3d 1356 (1998) 
the Federal Circuit has lowered the threshold for what 
constitutes new and material evidence.  In light of the Hodge 
decision, it is determined that the veteran has submitted new 
and material evidence since the March 1991 decision in order 
to reopen his claim.  Since that time, he has submitted 
numerous psychological evaluations from the Community 
Wellness Center showing diagnoses of PTSD.  The June 1997 
evaluation in particular is very thorough.  Although the 
veteran had diagnoses of PTSD before March 1991, the veteran 
had never been diagnosed with PTSD in an evaluation as 
thorough as the one in June 1997.  As such, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


Whether the veteran has presented new and material evidence 
in order to reopen a claim of service connection for coronary 
artery disease.  

By decision dated March 1991, the RO denied the veteran's 
claim for a heart disorder, to include coronary artery 
disease.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a cardiovascular disability.  Since the March 
1991 denial of the veteran's claim, the veteran submitted an 
undated copy of a document discussing the drug Cafergot and 
its side-effects.  The document notes that vasoconstrictor 
complications of a serious nature may occur at times.  This 
document is new in the sense that it has not been submitted 
before.  The document is also material to the veteran's 
claim.  It specifically lists cardiovascular symptoms as 
possible adverse affects of taking Cafergot.  In fact, the 
veteran is arguing that his taking Cafergot caused his 
cardiovascular disease.  Although the document is not 
definitive (it is undated and it is not clear where it is 
from), the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened, and 
the veteran's claim must be considered in light of all the 
evidence, both old and new.  


Whether the veteran has presented new and material evidence 
in order to reopen a claim of service connection for 
bilateral hearing loss.  

By decision dated June 1964, the RO denied the veteran's 
claim for impaired hearing, as it was not shown by the 
evidence of record.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for hearing loss.  Since the last final denial of 
the veteran's claim, a treatment record was submitted from 
the Pitt Ear, Nose, & Throat Clinic dated September 1995.  
The examiner commented that the veteran had marked bilateral 
sensorineural hearing loss, and concluded that the findings 
were completely consistent with the fact that sensorineural 
hearing loss was probably at least related to the noise 
trauma that the veteran had in service.  

This report is new in that it is not merely cumulative of 
other evidence of record.  The report is also material to the 
veteran's claim.  It specifically addresses the question of 
whether the veteran's hearing loss was related to noise 
trauma in service.  The newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


Compliance with the Veterans Claims Assistance Act

Regarding the veteran's claim of service connection for 
bilateral hearing loss and a psychiatric disability, to 
include PTSD, and entitlement to an increased rating for 
bilateral otitis externa from 10 percent, the veteran has 
been informed of the evidence necessary to substantiate his 
claim and provided an opportunity to submit such evidence.  
The veteran was notified of the evidence needed to 
substantiate his claim in the May 1994 Statement of the Case 
(SOC) and the October 1994 Supplemental Statement of the Case 
(SSOC).  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran has been examined by the VA in 
connection with his claim in May 1997.  Finally, the veteran 
and his attorney have not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, it is determined that there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 38 U.S.C.A. § 5103A (West Supp. 
2001) and 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Accordingly, it 
is not necessary to remand the claim for development under 
the provisions of the VCAA.


Laws and regulations regarding service connection.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § § 1110, 
1131 (West 1991).  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West Supp. 2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001).


Entitlement to service connection for a psychiatric 
disability, to include PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran  
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the  circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the  claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2001).

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court found 
that the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD would vary 
depending on whether or not the veteran engaged in combat 
with the enemy.  Where the VA has determined that the veteran 
did engage in combat with the enemy, his lay testimony, by 
itself, would be enough to establish the occurrence of the 
alleged combat stressor.

The evidence shows that the grant of entitlement to service 
connection for PTSD is warranted.  At a psychological 
evaluation conducted by the Community Wellness Center in June 
1997, the veteran was diagnosed with PTSD.  Although the 
primary stressor that the veteran reported was working in 
grave registration during World War II, the veteran also 
described breaking his femur in a jeep accident in 1948 with 
a subsequent lengthy healing process.  The service medical 
records indeed show that the veteran broke his femur in 
service in a jeep accident.  Regarding medical evidence 
linking the veteran's PTSD to his in-service stressor, the 
examiner in June 1997 did not specifically link the veteran's 
jeep accident as a stressor, but did describe the jeep 
accident and femur fracture in great detail in her report.  
Accordingly, it is determined that the veteran's PTSD is due 
to his stressor of his traumatic jeep accident in service.

In light of a clear diagnosis of PTSD, evidence that the in-
service stressor actually occurred, and medical evidence 
linking the veteran's PTSD to the in-service stressor, the 
veteran's claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).  Although the veteran has diagnoses of 
other psychiatric conditions (major depression, generalized 
anxiety disorder, dysthymic disorder), the evidence shows 
that the correct diagnosis of the veteran's current 
psychiatric disorder is PTSD.  


Entitlement to service connection for bilateral hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2001).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

Based on the veteran's May 1997 VA examination, it is clear 
that the veteran has impaired hearing under 38 C.F.R. 
§ 3.385.  The evidence shows that he has auditory thresholds 
of 40 or greater at the frequencies 1000, 2000, 3000, and 
4000.  

Regarding exposure to acoustic trauma in service, the 
evidence shows that the veteran was in the Army in World War 
II at Guadalcanal, and that he served in the Air Force for 16 
years after World War II.  Although the record is not 
completely clear in this regard, granting the benefit of the 
doubt to the veteran, it is conceded that the veteran was 
exposed to acoustic trauma in service.  Therefore, the sole 
remaining requirement in order to grant service connection is 
a medical nexus between current hearing loss and exposure to 
acoustic trauma in service.  In this regard, when the veteran 
was seen at the Pitt Ear, Nose, & Throat Clinic in September 
1995, the examiner concluded that the findings were 
completely consistent with the fact that sensorineural 
hearing loss was probably at least related to the noise 
trauma that the veteran had in service.  

Even though this opinion is not a model of clarity, granting 
the veteran the benefit of the doubt, it is determined that 
the veteran's impaired hearing under the provisions of 
38 C.F.R. § 3.385 (2001) is related to the acoustic trauma to 
which he was exposed in service.  Therefore, the evidence 
supports the grant of entitlement to service connection for 
bilateral hearing loss.


Entitlement to an Increased Evaluation for Bilateral Otitis 
Externa from 10 percent disabling

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of this appeal, VA issued new regulations 
for evaluating hearing loss and diseases of the ears and 
other sense organs, effective June 10, 1999. See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85 - 4.87a (1999).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Although the RO has not considered the veteran's claim under 
the revised criteria, the pertinent regulatory amendments did 
not result in any substantive changes relevant to this 
appeal.  The old and new regulations for evaluating 
disability from otitis externa are identical.  The only 
change is in the title of Diagnostic Code 6210.  The title 
under the old diagnostic criteria is "disease of the 
auditory canal," and the title under the new diagnostic 
criteria is "otitis externa."  Since the old and new sets 
of rating criteria are identical, it is determined that 
neither the old set nor the new set of rating criteria are 
more favorable to the veteran's claim. 

Under the rating code for service-connected disabilities, 38 
C.F.R. Part 4, a 10 percent evaluation may be assigned for 
otitis externa. 38 C.F.R. § 4.87a, Code 6210 (2001).  This 
assignment is warranted when the evidence shows that there is 
swelling of the canal, dry and scaly or serous discharge, or 
itching of the canal, all of which requires frequent or 
prolonged treatment.

The record shows that the veteran continues to experience 
external ear inflammation.  At his May 1997 VA examination, 
the examiner noted mild bilateral ear inflammation with no 
discharge and no active infection.  This symptomatology does 
not warrant a higher evaluation than 10 percent under Code 
6210  as 10 percent is the maximum rating permitted for this 
disability under the code.  This is not a case in which the 
disability picture is unusual or otherwise warrants a rating 
on an extra-schedular basis.  Therefore, the veteran's claim 
of an increased rating is denied.


ORDER

New and material evidence having been submitted to reopen the 
claim of a psychiatric disability, to include PTSD, the claim 
is reopened.  

Entitlement to service connection for PTSD is granted.  

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.  

New and material evidence having been submitted to reopen the 
claim of service connection for coronary artery disease, the 
claim is reopened.  

Entitlement to an increased rating for otitis externa from 10 
percent is denied.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for coronary artery disease was reopened 
on the basis that new and material evidence had been 
submitted pursuant to Elkins and Winters.  The next step is 
to address the question of whether service connection is 
warranted.  The veteran claims that his coronary artery 
disease is due to his taking the medication Cafergot for his 
service-connected headaches.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

As the claims folder includes a medical document discussing 
adverse cardiovascular effects from taking Cafergot, and the 
veteran has not yet had a VA examination to determine the 
etiology of any cardiovascular disorders, pursuant to the 
Veterans Claims Assistance Act of 2000 further development is 
necessary with regard to the claims for service connection 
for a cardiovascular disability and compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a 
cardiovascular disability.  Accordingly, the veteran must be 
afforded a VA examination to determine the nature and 
severity of any cardiovascular disorders.  The examiner 
should specifically note whether any cardiovascular disorders 
are due to or the result of taking the medication Cafergot.  

Regarding the issue of an increased rating for a right femur 
disability, in the Court's January 2001 memorandum decision, 
it wrote that the appellant should advise the Board of his 
current medical status and whether or not he could attend a 
medical examination.  Thus, the veteran must be given an 
opportunity to have an examination to determine the level of 
current disability of the veteran's right femur.  

The veteran has asserted that he should be considered for a 
TDIU under 38 C.F.R. § 4.16.  In light of the need for 
further development regarding the veteran's claim of 
entitlement to an increased rating for his service-connected 
residuals of a fracture of the right femur, consideration of 
whether the veteran is entitled to a TDIU under 38 C.F.R. 
§ 4.16 is deferred.  

Regarding the veteran's claims challenging the propriety of 
the initial 30 percent rating for PTSD, and service 
connection for emphysema as secondary to smoking, these 
claims were denied in an April 2000 rating decision.  The 
veteran submitted a Notice of Disagreement (NOD) in May 2000.  
Regarding the veteran's claim for an increased (compensable) 
rating for a donor site scar of the left iliac crest, this 
claim was denied in a September 2000 rating decision.  The 
veteran submitted a NOD in November 2000.  Accordingly, the 
Board is required to remand these issues to the RO for 
issuance of a Statement of the Case (SOC). See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

After the RO adjudicates all of the aforementioned claims 
(both those in appellate status and those not in appellate 
status yet), the RO should readjudicate the veteran's claim 
of entitlement to a TDIU under 38 C.F.R. § 4.16.  At the 
veteran's scheduled examination, the examiner should comment 
on whether the veteran is unemployable or not due to his 
service-connected disabilities.  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's right femur fracture.  

3.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should schedule the 
veteran for a VA examination regarding 
his right femur fracture, and any 
cardiovascular disorders that he has.  
All appropriate testing should be done.  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have malunion 
of his right femur?

b.  Does the veteran have a 
resultant right knee or hip 
disability, and if he does, can such 
knee or hip disability best be 
described as slight, moderate, or 
marked?

c.  What is the limitation of motion 
of the veteran's right knee in terms 
of flexion and extension?

d.  What is the limitation of motion 
of the veteran's right hip in terms 
of flexion and abduction?  

The examiner should answer the following 
questions regarding any cardiovascular 
disorders:

e.  State the diagnoses of all 
cardiovascular disorders the veteran 
cureently has.

f.  For each diagnosis reported in 
response to item e, above, state a 
medical opinion as to whether the 
cardiovascular disability is due to 
or the result of taking Cafergot.

g.  For each cardiovascular 
diagnosis stated in response to e, 
above, state a medical opinion as to 
whether the veteran has a 
cardiovasculr disability that has 
increased in severity as a result of 
taking Cafergot.
  
h.  Is the veteran unable to obtain 
or retain gainful employment as a 
result of his service-connected 
disabilities?

If the examiner can not answer one of the 
aforementioned questions, he/she should 
so state.  

4.  The RO should issue a Statement of 
the Case concerning the issues regarding 
the propriety of the initial 30 percent 
rating for PTSD, service connection for 
emphysema as secondary to smoking, and an 
increased (compensable) rating for a 
donor site scar of the left iliac crest.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issues 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
1991).

5.  The RO should then readjudicate the 
veteran's claims for service connection 
for a cardiovascular disability, an 
increased rating for his post-operative 
residuals of a fracture of the right 
femur, as well as for a TDIU under 
38 C.F.R. § 4.16.  In the event that the 
claims on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case regarding said claims and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


